BLODGETT, J.
Petition for absolute divorce on the ground of gross misbehavior.
Cross-petition of respondent for absolute divorce on the ground of neglect to provide.
The parties were married in November, 1900, and lived together until a short time before filing petition.
The gross misbehavior alleged, as set out in the bill of particulars filed, consists of indecent association with Fred Goodby, Seymour Thompson, Fred Day, James Hoben, and another person unknown. The ■ places where such acts took place are specified. The respondent is directly accused of sexual relations with such persons. The acts complained of are alleged to have extended over a period of twelve years.
The court is of the opinion that when specific acts of misbehavior are alleged, and names of certain co-respondents are given, the testimony should be such as required to satisfy a court of the guilt of the parties. The testimony was extremely unsatisfactory and general on the part of petitioner as to such particulars, and most of the persons accused are not living.
It is to be noted that .almost all of the acts complained of occurred many years previous to the filing of this petition, and that the parties lived together as man and wife long after most of the acts complained of.
The conduct of petitioner, as disclosed by the testimony, is not such as would entitle him to appear in court to enforce a petition for divorce, or that of one who has' faithfully performed the marriage contract.
As to. the cross-petition for a divorce upon the ground of neglect to provide and gross misbehavior, the court is of the opinion that the petitioner has failed to substantiate such charges in such a manner as to entitle her to a divorce.
Petition and cross-petition denied and dismissed.